UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A Amendment No. 2 CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (date of earliest event reported): April 20, 2009 SPARKING EVENTS, INC. (Exact name of registrant as specified in its charter) Nevada 333-148005 20-8009362 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 112 North Curry Street Carson City, NV 89703-4934 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (775) 321-1013 (Former name or former address, if changed since last report) Copies of communications should be sent to: Perter Campitiello, Esq.
